DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0047] reads as “In some embodiments, as shown in FIGS. 3A-3C…”, however the figures are numbered as Fig. 4A-4C in the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4, 5, 7-13 is/are rejected under 35 U.S.C. 102(a)/102(b) as being anticipated by Ghods (US20180238820A1).
Regarding claim 1, Ghods teaches  A sensor device configured to be embedded within concrete (para [0122] FIG. 19 depicts examples of embedded sensors for data logging concrete properties from initial mix through pouring, curing, and subsequently according to an embodiment of the invention) and perform real-time monitoring thereof (para [0184] It would be evident that with coordinated based measurement acquisition that an engineer may view in real time a contour map of the structure being assessed as the data is acquired and accordingly may ask for additional measurements or repeated measurements to be performed), comprising: 
an enclosure configured to couple the sensor device to a concrete reinforcing structure (para [0236-38] Fig. 19 Referring to first SMAK 1900A-C contacts 1960 are formed within outer shell 1970 defining an interior within which are disposed a processor with associated memory 1910 (hereinafter, processor) Further, SMAK 1900C now comprises in addition to the processor 1910, wireless transceiver 1920, and battery 1930 additional sensors 1960 which are coupled to first and second SENsor INTerfaces (SENINTs) 1990A and 1990B which together with contacts 1960 provide external sensing data to the processor 1910.). From the figure 19, Examiner views the outershell is enclosing the sensing or processing device. The sensing system is in communication with concrete through the contacts, the enclosure comprising a temperature probe, impedance measurement circuitry (para [0048] performing an electrical impedance measurement upon concrete), temperature sensor circuitry (para [0238] Fig. 19 Sensors may include, but are not limited to, temperature, electrical resistance) Examiner views the temperature and impedance/resistance sensors (including probe or wire) are within their respective circuitry. Examiner views a probe as a wire or a physical device that is used to connect components in a circuitry, and a transceiver module (para [0236] Fig. 19 The processor 1910 being coupled to a wireless transceiver 1920 and a battery 1930); 
an electrical conducting wire extending out from the enclosure being connected to at least one probe (para [0172], Fig 6A.  Also depicted are concrete 690, rebar 680, and asphalt 660. The technique comprises drilling holes 670 that drilled into the asphalt layer 660 to reach the surface of the concrete 690. These holes are then filled with a conductive gel or liquid to create an electrically conductive pathway from the half-cell 650 to the surface of the concrete allowing the corrosion potential of the rebar 680 to be measured. Accordingly, drilling multiple holes 670 allow for the mapping and/or discrete measurements on a concrete structure such as described supra in respect of FIGS. 4A to 5 respectively. Para [0174] The low-frequency impedance of rebar in concrete can be correlated to the corrosion state of reinforcement in concrete. Since, the reference teaches the Sensors may include, but are not limited to, temperature, electrical resistance… in (para [0238] Fig. 19.) Examiner views drilling multiple holes and filling with the conductive gel or liquid and wire connected to the rebar 680 for impedance measurement (and/or could include temperature sensor) in Fig 6A as electrical wire extending out of the concrete sample or enclosure and connected to meter 640 via a probe;
 and processing circuitry (para [238] processor 1910, Further, SMAK 1900C now comprises in addition to the processor 1910, wireless transceiver 1920, and battery 1930 additional sensors 1960 which are coupled to first and second SENsor INTerfaces (SENINTs) 1990A and 1990B which together with contacts 1960 provide external sensing data to the processor 1910 ) configured to: perform at least one impedance measurement using the at least one probe and a temperature measurement using the at least one probe ( para [0238] Sensors may include, but are not limited to, temperature, electrical resistance, (para [0048] performing an electrical impedance measurement upon concrete). Examiner views the temperature and impedance/resistance sensors (including probe) are within their respective circuitry. The measured temperature, resistance or impedance data are provided to the processor; and
 communicate at least one of the at least one impedance measurement, the at least one temperature measurement, and derivative information associated therewith, to a computing device via the transceiver module (para [0236] Fig 19 The processor 1910 being coupled to a wireless transceiver 1920 and a battery 1930. Accordingly, electrical conductivity (for example) between the contacts 1960 may be monitored (e.g. arising from water within a concrete mix), processed with the processor 1910, stored and then subsequently transmitted via wireless transceiver 1920 when a link is established to a portable electronic device (PED) such as smartphone, tablet PC, or dedicated device). Examiner views tablet PC or dedicated device as the computing device where the measured data (temperature, impedance or resistance) and processed data sent by a processor. Examiner views the data processed by the processor as the derivative information.
Regarding claim 4, Ghods teaches The sensor device according to claim 1, wherein the at least one probe comprises a pair of electrical resistivity and electrical conductivity probes (para [0010] Accordingly, on-site electrical resistivity of concrete is commonly measured using four probes). Examiner views measuring the resistivity of a material is also related to measuring conductivity of that particular material, as they are inversely related to each other, and a temperature probe (para [0295] Certain number of concrete cylinders (i.e., at least two concrete specimens) should be equipped by embedded temperature sensors for recording the hydration temperature history).  
Regarding claim 5, Ghods teaches The sensor device according to claim 1, wherein: the electrical conducting wire is a first electrical conducting wire; the at least one probe is a part of first probe arrangement, the first probe arrangement comprising a pair of electrical resistivity and electrical conductivity probes (para [0010] Accordingly, on-site electrical resistivity of concrete is commonly measured using four probes). Examiner views measuring the resistivity is also related to measuring conductivity and a temperature probe (para [0295] Certain number of concrete cylinders (i.e., at least two concrete specimens) should be equipped by embedded temperature sensors for recording the hydration temperature history); 
the sensor device further comprises a second electrical conducting wire; and a second probe arrangement electrically connected to the processing circuitry by the second electrical conducting wire (para [0172] However, as evident in system configuration 600 the tablet PC 620 and interface 630 are coupled to the meter 640 and half-cell 650). Examiner views the sensing device or the meter 640 is electrically connected to tablet PC 620 and interface 630 (processing circuitry) via a conducting wire or probe (as a second wire).
Regarding claim 7, Ghods teaches The sensor device according to claim 1, wherein the sensor device is embedded in the concrete (para [0123] FIG. 20 depicts an embedded sensor methodology for data logging concrete properties from initial mix through pouring, curing, and subsequently according to an embodiment of the invention).
Regarding claim 8, Ghods teaches The sensor device according to claim 1, The sensor device according to claim 1, wherein the enclosure comprises a temperature probe, a bulk material electrical resistivity probe (para [0238] Sensors may include, but are not limited to, temperature, electrical resistance), a pore solution electrical conductivity probe ([0138] FIG. 33 depicts exemplary embedded sensor concepts for establishing pore solution conductivity via embedded porous elements forming part of the sensors), and the processing circuitry (para [0082] an electrical circuit disposed within the shell and comprising a battery, a wireless transceiver, a memory, and a microprocessor).
Regarding claim 9, Ghods teaches The sensor device according to claim 8, the processing circuitry comprises a battery, a microprocessor, impedance measurement circuitry (para [0046] In accordance with an embodiment of the invention there is provided a method comprising performing an electrical impedance measurement upon concrete ), temperature measurement circuitry (para [0238] Sensors may include, but are not limited to, temperature, electrical resistance), a transceiver, and memory (para [0082] an electrical circuit disposed within the shell and comprising a battery, a wireless transceiver, a memory, and a microprocessor).
Regarding claim 10, Ghods teaches The sensor device according to claim 1, wherein the sensor device is embedded in the concrete, the concrete being precast concrete, the sensor device further comprising a waterproof electrical connector (para [0319] Button: As depicted in second block 3120 a physical switch may be employed as part of the SMAK such as, for example, a push button 3121 covered within a waterproof elastic membrane may be employed to allow a user to activate the sensor) connected to the electrically conductive water that is positioned partially external to the precast concrete (para [0260]Optionally, the SMAK may be part of a fiber bag filled with pre-package concrete mix designed to be laid down and absorb water through natural processes such as rain water, flood water etc. or by being watered from a spout, hose, water tanker etc.). Examiner views the rain water, flood water containing minerals as electrically conductive water connected to a sensor switch. The switch is covered with a waterproof membrane. The switch as a sensor device is placed partially place to the outer part of the precast concrete.
Regarding claim 11, Ghods teaches A method for performing real-time concrete monitoring (para [0184] It would be evident that with coordinated based measurement acquisition that an engineer may view in real time a contour map of the structure being assessed as the data is acquired and accordingly may ask for additional measurements or repeated measurements to be performed), comprising: providing at least one sensor (para [0004] construction material process monitoring and compact self-contained electrical sensors with wireless interfaces), the at least one sensor comprising:
an enclosure configured to couple the sensor device to a concrete reinforcing structure (para [0236-38] Fig. 19 Referring to first SMAK 1900A-C contacts 1960 are formed within outer shell 1970 defining an interior within which are disposed a processor with associated memory 1910 (hereinafter, processor) Further, SMAK 1900C now comprises in addition to the processor 1910, wireless transceiver 1920, and battery 1930 additional sensors 1960 which are coupled to first and second SENsor INTerfaces (SENINTs) 1990A and 1990B which together with contacts 1960 provide external sensing data to the processor 1910.). From the figure 19, Examiner views the outershell is enclosing the sensing or processing device. The sensing system is in communication with concrete through the contacts), the enclosure comprising a temperature probe, impedance measurement circuitry (para [0048] performing an electrical impedance measurement upon concrete) , temperature sensor circuitry (para [0238] Fig. 19 Sensors may include, but are not limited to, temperature, electrical resistance) Examiner views the temperature  and impedance/resistance sensors (including probe) are within their respective circuitry. Examiner views a probe as a wire or a physical device that is used to connect components in a circuitry , and a transceiver module (para [0236] Fig. 19 The processor 1910 being coupled to a wireless transceiver 1920 and a battery 1930); 
an electrical conducting wire extending out from the enclosure being connected to at least one probe; and processing circuitry configured to: (a) perform at least one impedance measurement using the at least one probe and a temperature measurement using the temperature probe (para [0172], Fig 6A.  Also depicted are concrete 690, rebar 680, and asphalt 660. The technique comprises drilling holes 670 that drilled into the asphalt layer 660 to reach the surface of the concrete 690. These holes are then filled with a conductive gel or liquid to create an electrically conductive pathway from the half-cell 650 to the surface of the concrete allowing the corrosion potential of the rebar 680 to be measured. Accordingly, drilling multiple holes 670 allow for the mapping and/or discrete measurements on a concrete structure such as described supra in respect of FIGS. 4A to 5 respectively. Para [0174] The low-frequency impedance of rebar in concrete can be correlated to the corrosion state of reinforcement in concrete. Since, the reference teaches the Sensors may include, but are not limited to, temperature, electrical resistance… in (para [0238] Fig. 19.) Examiner views drilling multiple holes and filling with the conductive gel or liquid and wire connected to the rebar 680 for impedance measurement (and/or could include temperature sensing system) in Fig 6A as electrical wire extending out of the concrete sample or enclosure and connected to meter 640 via a probe; and (b) communicate at least one of the at least one impedance measurement, the at least one temperature measurement, and derivative information associated therewith, to a client device via the transceiver module (para [0236] Fig 19 The processor 1910 being coupled to a wireless transceiver 1920 and a battery 1930. Accordingly, electrical conductivity (for example) between the contacts 1960 may be monitored (e.g. arising from water within a concrete mix), processed with the processor 1910, stored and then subsequently transmitted via wireless transceiver 1920 when a link is established to a portable electronic device (PED) such as smartphone, tablet PC, or dedicated device). Examiner views tablet PC or dedicated device as the computing device where the measured data (temperature, impedance or resistance) and processed data sent by a processor. Examiner views the data processed by the processor as the derivative information; 
affixing the enclosure of the at least one sensor to the concrete reinforcing structure (para [240] Fig. 20 Accordingly, the SMAKs (para [0235] “SMArt rocKs” (SMAKs, namely sensors) and “Smart Concrete” which refers to concrete with one or more SMAK(s) within or in contact with the concrete. ), such as prototype 2060 and production concept form 2070 may be added to the concrete at the batching point 2010 either tagged already or tagged during loading.); 	
pouring concrete in an area such that the at least one sensor is encapsulated in the concrete such that the at least one probe is in contact with the concrete (para [0241] Once poured the SMAKs may be read for curing information 2030 and then subsequently, depending upon the battery—power consumption etc., periodically read for lifetime data 2040 of the concrete). Examiner views reading the data from the concrete after pouring the concrete as  sensing system is in contact with the concrete and the power (battery) through a wire or a probe; 
receiving, by at least one computing device, at least one of the at least one impedance measurement, the at least one temperature measurement, and derivative information associated therewith from the at least one sensor (para [0236] Fig 19 The processor 1910 being coupled to a wireless transceiver 1920 and a battery 1930. Accordingly, electrical conductivity (for example) between the contacts 1960 may be monitored (e.g. arising from water within a concrete mix), processed with the processor 1910, stored and then subsequently transmitted via wireless transceiver 1920 when a link is established to a portable electronic device (PED) such as smartphone, tablet PC, or dedicated device). Examiner views tablet PC or dedicated device as the computing device where the measured data (temperature, impedance or resistance) and processed data sent by a processor. Examiner views the data processed by the processor as the derivative information; 
determining, by the at least one computing device, at least one of a temperature, a maturity, a resistivity, and a strength of the concrete based on at least one of: the at least one impedance measurement, the at least one temperature measurement, and derivative information associated therewith (para [0047-50] In accordance with an embodiment of the invention there is provided a method comprising: [0048] performing an electrical impedance measurement upon concrete; [0049] determining based upon at least the electrical impedance measurement a characteristic of the concrete; wherein [0050] the electrical impedance measurement is adjusted in dependence upon the temperature at the time of the electrical impedance measurement with the adjustment comprising an activation energy established in dependence upon which characteristic of the concrete is being determined). Examiner views the computing/processing device is used to determine the temperature, electrical impedance and the strength of the concrete and 
displaying, by the at least one computing device (para [0407] If the processing system requires a display, such a display may be included, e.g., a liquid crystal display (LCD).), information associated with at least one of the temperature, the maturity, the resistivity, and the strength of the concrete in a display device (para [0354] Adding to the technology integration services, the collection of live data of fresh, hardening and cured concrete using SMAKs allows for the live visualization of data within the BIM through PEDs and/or FEDs both at the work site and remotely. During the construction phase, the aim is to unify the information on fresh concrete properties, continuous in-place strength, temperature, relative humidity, moisture content and occurrence of defects within a structural element which will facilitate the management of the infrastructure during completion of the structure).
Regarding claim 12 Ghods teaches A method, comprising: performing an alternating current (AC) electrical impedance measurement using a sensor device (para [0253] In addition to measuring, for example, temperature, DC electrical conductivity, and AC electrical conductivity it would be evident that additional parameters as discussed and described supra in respect of embodiments of the invention may be measured and monitored…)Examiner views an AC electrical conductivity measurement includes an AC electrical resistance or impedance measurement, positioned inside a material comprising at least one of: concrete, cementitious material, liquid, soil, polymer (para [240] Fig. 20 Accordingly, the SMAKs, such as prototype 2060 and production concept form 2070 may be added to the concrete at the batching point 2010 either tagged already or tagged during loading, and a combination thereof in real-time ( [0184] it would be evident that with coordinated based measurement acquisition that an engineer may view in real time a contour map of the structure being assessed as the data is acquired and accordingly may ask for additional measurements or repeated measurements to be performed); and 
determining a characteristic of the material based upon at least the electrical impedance measurement, wherein determining the characteristic of the material further comprises adjusting the AC electrical impedance measurement based at least in part on an appropriate electrical circuit, geometric factor, and temperature (para [0050] the electrical impedance measurement is adjusted in dependence upon the temperature at the time of the electrical impedance measurement with the adjustment comprising an activation energy established in dependence upon which characteristic of the concrete is being determined).
Regarding claim 13 Ghods teaches The method according to claim 12, wherein: the material comprises concrete in one of a wet and a hardened state (para [0231] In-Situ Concrete Testing: As discussed and described supra in respect of embodiments of the invention electrical measurements in-situ on concrete can provide information relating to cured concrete performance when made upon “wet” concrete and lifetime performance when made periodically subsequently). Examiner views the lifetime performance include the hardened state; 
the characteristic of the material is at least one of the following: determination of the water to cement ratio of the concrete (para [0052] determination of the water to cement ratio of the concrete); 
estimation of in-situ compressive strength of the concrete after pouring; prediction of at least one of seven-day, twenty-eight-day and fifty-six-day compressive strength of the concrete; detection of at least one of the initial and final setting time of the concrete (para [0053] estimation of in-situ compressive strength of the concrete after pouring; prediction of at least one of 7-day, 28-day and 56-day compressive strength of the concrete); assessment of a transport property of the concrete selected from a group consisting of permeability, diffusivity, and porosity (para [0055] assessment of a transport properties of the concrete selected from the group comprising permeability, diffusivity and porosity); a presence of voids inside the concrete; a presence of a crack within the concrete (para [0056] is the presence of a crack within the concrete). Examiner views voids (gap or air content) inside the concrete is also referring to crack within the concrete.
; and determination of pore solution characteristics ([0057] a change in the pore solution.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghods (US20180238820A1) in view of Dowdall (US20170160111A1)
Regarding claim 2, Ghods teaches The sensor device according to claim 1, Ghods teaches wherein the concrete reinforcing structure comprises rebar (para [0004] electrical methods and systems for corrosion measurement of rebar in reinforced concrete structures), however Ghods does not explicitly teach the enclosure comprising at least one aperture for coupling the enclosure to the rebar using a connection device, wherein the connection device comprises at least one of a zip-tie and a wire-tie.
Dowdall teaches the enclosure comprising at least one aperture for coupling the enclosure to the rebar using a connection device, wherein the connection device comprises at least one of a zip-tie and a wire-tie (para [0035] The concrete sensor device 10 is attached to rebar 14 in the structure using a cable tie 16 (also referred to as a zip tie) or other attachment mechanism).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have incorporated Dowdall (directed to Zip-tie as connection device) into Ghods (directed to real-time concrete measurement) for the purpose of easy attachment of the sensor devices to the construction structures.
Claim(s) 3,14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghods (US20180238820A1) in view of Gao (US20150240627A1).
Regarding claim 3, Ghods teaches The sensor device according to claim 1, wherein: at least one of the processing circuitry and a client application executing on the computing device  (para [0409] In alternative embodiments, the machine operates as a standalone device or may be connected, e.g., networked to other machines, in a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer or distributed network environment) is further configured to determine an electrical resistivity of the concrete based at least in part on the at least one impedance measurement (para [0094] In accordance with an embodiment of the invention there is method of establishing maturity data relating to a material being cured comprising: [0095] establishing the electrical resistivity (ρ.sub.t) of the material at a plurality of specific times (t); establishing the in-situ compressive strength (S.sub.t) of the material at the plurality of specific times). Examiner views the strength as the impedance of the material as being related to the resistivity of the concrete material; and however, Ghods does not explicitly teach the electrical resistivity is determined based at least in part on a predetermined geometric factor value (K-value) associated with the at least one probe.
Gao teaches the electrical resistivity is determined based at least in part on a predetermined geometric factor value (K-value) associated with the at least one probe (para [0026] ρ the resistivity of a material used to form conductive portion, g is a geometric factor equal to length L divided by width W of conductive portion, t is a thickness of conductive portion; R= ρl/t.w.) From the cited equation in Gao, Examiner views the resistivity of a material depends on the geometric factor (predetermined length and width) of the conductive portion (wire or a probe). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have incorporated Gao (directed to resistivity related to geometric factor) into Ghods (directed to real-time concrete measurement) for the purpose of determining accurate the resistivity of the concrete material over the period of time due to environmental change.

Regarding claim 14 Ghods teaches The method according to claim 12, Ghods also teaches wherein the electrical impedance is obtained using an equivalent circuit (para [0120] FIG. 17B depicts equivalent electrical circuit and hand-held test instrument for extracting characteristics of a reinforced concrete system) however Ghods does not explicitly teach and a dependence of geometric factor determined to obtain at least one of electrical resistivity and electrical conductivity to determine the characteristic.
Gao teaches a dependence of geometric factor determined to obtain at least one of electrical resistivity and electrical conductivity to determine the characteristic (para [0026] ρ the resistivity of a material used to form conductive portion, g is a geometric factor equal to length L divided by width W of conductive portion, t is a thickness of conductive portion; R= ρl/t.w.) From the cited equation in Gao, Examiner views the resistivity of a material depends on the geometric factor (predetermined length and width) of the conductive portion (wire or a probe). As a resistivity of a material is determined, conductivity is also determined. They are inversely related. Accordingly, the characteristic of a concrete material is determined using equivalent circuit, resistivity and conductivity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have incorporated Gao (directed to resistivity related to geometric factor) into Ghods (directed to real-time concrete measurement) for the purpose of determining accurate the resistivity of the concrete material over the period of time due to environmental change.

Regarding claim 15 the combination of Ghods and Gao teaches The method according to claim 14, Ghods also teaches wherein the characteristic comprises a water to cement ratio of the concrete (para [0052] determination of the water to cement ratio of the concrete); an in-situ compressive strength of the concrete after pouring; a prediction of at least one of seven-day, twenty-eight-day, and fifty-six-day compressive strength of the concrete (para [0053] estimation of in-situ compressive strength of the concrete after pouring; prediction of at least one of 7-day, 28-day and 56-day compressive strength of the concrete); a detection of at least one of the initial and final setting time of the concrete ([0054] detection of at least one of the initial and final setting time of the concrete); and an assessment of a transport property of the concrete selected from a group consisting of permeability, diffusivity, and porosity (para [0055] assessment of a transport properties of the concrete selected from the group comprising permeability, diffusivity and porosity).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior arts of record, alone or in combination, do not fairly teach or suggest wherein the second probe arrangement comprises a pair of electrodes, a mixing arm, and a filter including all the limitations of the base claims and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863            


/NATALIE HULS/Primary Examiner, Art Unit 2863